Case: 19-14172 Doc: 34 Filed: 03/03/20 Page: 1 of 10

IN THE UNITED STATES BANKRUPTCY COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

IN RE: Emily R. Madden )

Jerrod W. Madden )
} Case No. 19-14172

Chapter 7

DEBTORS

MOTION FOR RELIEF FROM AUTOMATIC STAY AND NOTICE OF
INTENT TO SEEK ABANDONMENT OF PROPERTY,
WAIVER OF RULE 4001 (A) (3)
BRIEF IN SUPPORT THEREOF
AND NOTICE OF OPPORTUNITY FOR HEARING

COMES NOW, Capital One Auto Finance, a division of Capital One,N.A.
, a creditor in the above-styled bankruptcy proceeding, and moves
the Court for an order modifying stay and abandoning property . In
support of its motion, Movant
shows the Court as follows:

1. Movant is a secured creditor of the Debtor.

2. Movant is the owner and holder of a certain Promissory
Note and Security Agreement executed by the Debtor covering the
following described personal property, to-wit:

2015 Nissan Altima Sedan 4D S T4

IN4AL3APOPN3 03404
Case: 19-14172 Doc: 34 _ Filed: 03/03/20 Page: 2 of 10

Movant' s security interest in the Property has been properly
perfected as shown by the documents, attached hereto, marked

collectively as Exhibit "A" and made a part hereof

3. As of petition date the total amount due on the Promissory
Note and Security
Agreement is $11,278.13, plus accrued interest and interest
accruing thereafter until paid in full, plus attorneys fees and
costs.

4, The reasonable value of the Property is less than the debt
owed against it.

5 . The Debtor has not provided Movant with adequate
protection

6.The Debtor is in default under the terms of his contracts
with Movant.

7.The Property is burdensome to the estate, and the automatic
stay should be lifted in order that Movant may proceed to foreclose
its interest In the Property.

8 . Movant will suffer irreparable injury, loss and damage
unless the automatic stay is lifted so as to permit Movant to
commence with its action to recover said property. The irreparable

injury will be a greater accrual of interest on the unpaid
Case: 19-14172 Doc: 34 Filed: 03/03/20 Page: 3 of 10

principal balance and a potential deterioration of the property
without the ability of lender to conduct property preservation
efforts. Movant requests that the court waive the provisions of
Rule 4001 (a) (3) which provides for a stay of fourteen (14} days
following the entry of an order granting a motion for relief from
stay . The basis for the waiver of the 14 day stay is that the
lender will suffer irreparable injury, a greater accrual of
interest on the unpaid principal balance and a potential
deterioration of the property without the ability of the lender to
conduct property preservation efforts.

NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this
document carefully and consult your attorney about your
rights and the effect of this document . Tf you do not
want the Court to grant the requested relief, or you
wish to have your views considered, you must file a
written response or objection to the requested relief
with the Clerk of the Untied States Bankruptcy Court for
the Western District of Oklahoma, 215 Dean A. McGee Ave.
, Oklahoma City, OK 73102 no later than 14 days from the
date of filing of this request for relief. You should
also mail a file~stamped copy of your response or
objection to the undersigned movant/movant s attorney
fand others who are required to be served] and file a
certificate of service with the Court. If no response or
objection is timely filed, the Court may grant the
requested relief without a hearing or further notice.
The 14 day period includes the 3 days allowed for mailing
provided for in Rule 9006 (f}) Fed. R. Banker . Proc
Case: 19-14172 Doc: 34 Filed: 03/03/20 Page: 4 of 10

WHEREAS, Capital One Auto Finance, a division of Capital One,
N.A. moves the Court for an order modifying

the automatic stay as to the Debtor and the above described
Property, order the abandonment of the Property from the bankruptcy
estate, order that the stay of this order provided in Bankruptcy
Rule 4001 (a) (3) shall not apply, and grant such additional relief
as this Court deems equitable.

Capital One Auto Finance, a division of
Capital One, N.A.

BY: s/ Bret D. Davis

 

BRET D. DAVIS #15079

LAMUN MOCK CUNNYNGHAM & DAVIS, P.C.
5613 N Classen Boulevard

Oklahoma City, Oklahoma 73118-1295
{405} 840-5900

Attorney for Movant

bdavis@Lamunmock.com
Case: 19-14172 Doc: 34 _ Filed: 03/03/20 Page: 5 of 10

CERTIFICATE OF SERVICE

I hereby certify that on the Zid aay of Wig pe. by , 2020, a

 

true and correct copy Of the Motion for Relief and Abandonment of Proper ty

was
electronically served using the CM/ECF system, namely:

Marty D. Martin
6440 Avondale Drive Suite 200
Oklahoma City, OK 73116

Lyle R. Nelson

Two Leadership Square

211 N. Robinson, Ste 1300
Oklahoma City, OK 73102

Further I certify that on the peuf day of Herel , 2020,

Copies of the Motion to Lift Stay and Abandonment of property
were forwarded via U.S. Mail, first class, postage prepaid and
properly addressed to the following at the addresses shown below
and all parties listed on matrix attached hereto:

Jerrod W. Madden & Emily R. Madden
1723 Anthony Ave Purcell, OK 73080

_8/.Bret BD, Davis
 

Case: 19-14172 Doc: 34 _ Filed: 03/03/20 Page: 6 of 10

HEAL INSTALLMENT SALE CONTAACT
SIMPLE FINANCE CHARGE

Doaler Memb ee Ct Nebr

 

 

Bujur Nant and Acres ‘CorBuyot Natrey ond Agden Boies Crecktor ftom and Audewsd)
MHL PAGDER we vant Ze * OD MQORE HISSAN HORMAN
q

Oh ANTHONY AVE aR NOTE } Balk ay
PURCELL GK 73080 HORA ok

 

 

 

You, iit Buyer (and Ca-Buyer, & tury), try buy thn voblele below fer eas) or on crott Siy signing Uva contract, you choose 1o uy tho vehicle on
- etagi adar the agreements an ira font and bck of this contract, You agraa ta pay the Sellar - Gregitor (gomutimes "wo" or "us" in this contract
tha Amount Finaiged anc Finance Charge in U.S, funds according t9 the payment schudu'o below, eg wall figure your finance chatge on a daily
basis. The Trodidn-Londieg Dicossret bela are part of BA contract.

 

 

 

 

 

 

 

 

 

 

 

  

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Make
Nevtliset Ceara Von maid Blend Opceretae Wahicie Warthcatlon Kumi Pramary Use For Which Purctesed
Perponad, Derdy, oF how sobedd ortese
NESSAY ee atest boa
USED 2015 FAL TIMA 28408 ANAL SAPOF NGOS 404 Ch ngiewtral
FEDERAL THUTHIN-LENSING DISCLOSURES. - _ Vieaceanon, Yas aay toy te prea earage bee
ASNUAL FARCE Amoun Total of Tots! Sale toa 2y eenart Footie bese back} Fok anyone
PEACENTAGE CHARGE Financed Payrigols Price you Chote eto ip aceeria: a er
RATE Tis Gcllnr Tha amount ct | The senowrk you |The totareoct of peaaite Hive Mey Olbor deasrince
amguithe ero ode | wilt Mave pad ator purohats on ublesg the Bea Inboaing Vewort Siaya beret
creat wit you cr you havo mada od | cred, indudng (erscarice tag red 16
ore yal oa your bahay, payrintd ap you! dave, aay 44 chucked below, pions Ot
: ethehdedd PUeER Tq cardhioniad fom fee named iascince companics ot
. Sa ED ag] | Secectn Bee ee aed corer,
soft g§ 11290,36 fs _14463.00] g _25767.36 | § 2626736. Chath the lraranc you ward sid sign Blow:
Your Payment Schedule WIH Ba: Cptional Credit traurance
Rusia of Regan Helou Paya tech ED Gengit tite, Cuero Sayer CF Baer
Bethan Hosmare ‘hid Boe oe cy Elder Ci CoFayor CF Bain
aetey Hoey r ‘ cs
22 357.88 2/14 2017 Croat ies EA _—
Gendt tisetiey§ OER
. nie .
N/A ata N/A 2} | vesnor conan BTR
oe fy ieee H/A
‘ aurep Oa Asiate
ee
date Chips. f papiinnt i not rescind bt heb sitet 16 cimyh ahoe iy ut, pas wd gow & bake Chong oF Cee A ae ree anny once a te
$A or Ee tne part of the pained pat a le, etebaver grater, earerce ed deat ty ween a ant baa Sk Be
Seepaymant you pay off a your Ono wa), yoo web-iolaMe IO ply w PETTY eee ant ute
Security bnierest. thy ate giving @ pecunty fvieesM Wt he vehicie being purchiged : gale ovarian Any ha fara Arca Praca
Asotin! Wdormutign; ye We enemas ke mye inbenaten ining romaan atu Aorpay Te euanie tut eer Led Ge weaatl ate
(Se, aay etquired stga yard #1 Ie Delon the scmecutad date ond sacunty infarost, Wah bata eptrnmith, Crycd tabliy weary ear does et ar
ay OteLle Dh pot fey or oi fart of
TEREATIONL OF AMCUNE FACED ; Sore bt arena are ee turer
1 Cash Hires (ectatrg s——_HZA ace tar} g_28623.0 24659 .00 etiratt beers Ke ihe arerce ie ew bale
2 Talat Dowripnymest »
Daan AE serie ee
preney {iiata) (eT ou.
Gorin Thac d Adireroe ——— HA
Laue Pay (00 dase fy Setar $
; a
Reus Mer Trade to 1 Soe ~ Oiter Optional Ingurencg
ven aoe ONA a
2 Opa RéA $ hfs Type ol nance Tem
- ~ 300.06 ? - nome s
(it Rea Ooenps pment ta Aogaiee, ar “OU! ao cea dd Blo] at eh a eA rer
3 Urgaid Caiance of Cast Prien {1 earue 2b ¢_#4159.00 5, Be
4 thar Charges bousaing Arroures Prt by iterk oa Yo Daal
sSaler may unt pat of tie Betty), ——
A Cestot Cogony Cryst Feumcee Pade beaanca
Company ot Companies,
uy, penetrate - on
att 5 N/A _
6 hengors Singe Sterett beranee ., WA
Pyid to Insure Cempagey 5. w/a
© fine Optrac trocar Pail 0: zi 5. H/A —
© Oyepnal Gan Gone ; ye
E ih 5 rene ihe . od
& Bish pg ile Geet tae Sh yp NAA . Morahan trees alae
3 AA me NUR 5 "HFK fod be pepstied orteaa you sap" and agees bs pay Oe
NEE aE gs NK fo
* Sgmmmet wn tid pect tertia gE Iare me nawwce cna aed,
Caer sen ai Rap eater Eat coe oas _ N/A Réa,
LIC/TRAR/REG/LLEM/PLATE 's 10,00 Buty Bepnenere . ‘Deke
4 Tite tes. $ N/a NA St NifA
t Crnw Changes (daaer read Rleraty who is pad and Cort beriatire Dale
deerbe : . : THIS INSURANCE DOES ROT WCLUDE
yk Tee Poet Gator Lane Dares § N/A THSURANCE OH FOUR ELARUTY FOR BODLY
wo AEN UK + N/A IWURY OA PROPERTY DAWAGE. WITHOUT
g PR NIK 4 H7A, SUCH INSURANCE YOU MAY HOT OPERATE
Heh ae N/K = LIL FHS VEHICLE GN PUBLIC HATHIVAYE.
a HiR te NTE Vo ee
a NA fx JA $ NA Fasturaed Chack Charge: You sared io pay a paige
to NX te AFA WA . “yy b
Sapper yt i ae 425.00 any chock you gio ua
NTE ATA ¢ ATK shicrene
tp GOS"HOURE NISSAN PROCESSING FEE 5 255,00
feat ite Or Boat 508.00
5 Ange) Fareed (5 of 5_ 1435-00 Pe

 

 

 

 

(U1 VEROOAS SHICLE TEREST BSSURANCE (Vt iarance) aie pricodkng boa a ached. Be Concer ng (CS rare Me ay lla Sen OE ctrhact brood Te Cran for baa oe dares
Woe vrtrce fuion, fa, at SL nenooe a bo tha Croce ace precion Bis imsanon cam ad pean yor b a tava. Roum cause theinauanes coger Ween nD
WB Dauriage te athe By ead i peathone WS inden Fosgate Citable, ta cut gd Bek eiccane OT arated show bee del ol Ira Reuraont od Aeard Pretcact Tea
coms yi Ge the FSG Fan oe crtract Ary rau tag 20 rere earn As igs Eben agin a Byer,

 

 

 

 

 

 

 

 

 

OTOH: Cl Yay poy no france charge d fxs Amore Firancea, tere 5, 4 paidin kd anortwtecn NEA Wey SLES INTIS _ |
OPnoHaAL a AnD ib eed serene provide untae you mln oaiow dood agra mo pay ira sate chaps. Fou coe
bey & pay contpet tha henge ne snow ‘ See ats Othe Wade pal of en contact

ESE eae eet OTA re cae en mana Roraar AM EBA cea
a

Ping (A Cag Corbet

Nwoel ip buy a gap-conte,
diet Benet NEAT

 

 

NO COOLING OFF PERIOD :
Stale law dogs net provide for a“coollng off” or cancofiation pariad for thie sale, After you sign this contract,
you may only caricof It if the seller agreag or far legal causa. You cannet cance! thle contract simply because
you change your mind. This netice.doos not apply to home soileitation saiag,

The Annual Percentage Rate may be negotiable with the Soller, The Seller may assign this contract
and retain tts eight to recelya a part of the Finance Charge.

HOW THES COHTRACT CAN BE CHARGED, This contact rts pe loipahy Us iaing te is cotioct AA BPP PA His contact at be fn tng
aniwn must Soa it Ne oral changes ue bevdng, Bayete f aes ee Coauiar syrah preteen
if ay past of tis canted ig nel vel], ab ove parte say ped, We may day ov om a: ‘Of cu ghis urntor hs con racl wate foeing then, For exatpla, ee
May exead tha bene tov malay Sona pained wit entendieg Whe bse for mate ohers . -

Sea baci for other Important agreemsele.

NOTICE 70 AETAIL GUYER: Do nol sign this contract In blank. You are antilied Io a copy of the contract al tha time-
you sign, Keep It to protect your legal eights.

You agree to the terms of this contract. You confirm that betore you signed this contact, we gave lt to you, and you were
bee to take [Land review It. Yau, contirm thal you received a completely filfed-in copy hart au sigeed ¥

 

 

 

 
 

 

 

 

Buyuifigae at = 2 pute PAST 6 e0 puyer Sign Ne pane lf
‘CarBuyec ond Cihor Oanent -~ A oo bayer i peace wt is reeponadle key pay the erica debt Aa other ewnee 48 parcon whoa pera ke on ihe tee Lo Goh eet be +
‘Gaus ont hae a pag tha debs Tho ether pane agra lo tha zecaty interact in the sevice give to ua HHH nin, .
perenne es pees nee amaeemnnaraneiae sae fe anreenne nn oy eee ence at et eet ernest " +t
Guia onror siya here K. = atdca ly i. : EXHIBIT
seteruepa 008 MOORE NISSAN OF AGRRAR ca ETON A Se OS Tach
Sestat mscueyrce ea aeriegt Wa tht cattret CAPITAL ONE AUTO *LHANZE fAsognbe) ander To bene of Seats agreements] wih ALTOS.

 

 

 

 

 

=o) Ag Ce a OF “NORMANS vel eeen yopteyt fy.) —----— —H aredniinnnn
fe

Stigr
GAGE ri, SEToet — Tr
Fe ON ne Oe EL ee a ay —amrrari ite muta remednn
Sibatentlagtresrntay meer ene SIN

POMPE UPN BF FN Pe ORY RO es ORIGINAL UENHOLOER

 
Case: 19-14172

OTHER IMPORTANT AGREEMENTS

1

2

FINANCE CHARGE AND PAYMENTS.
a How we iH figure Finance Charge, We wil figure

the Finance Charga on a dally-basis of the Ancual

Percentage Rate on the uspald part of tha Antount
Fisaresd.

bd. How we will apply payments. Wa may apply gach

payment i the tatAad and unpaid part ol the Finance
Charge, ta the unpaid part qf tha Amount Maarced

and lo otter amounla you ewe undor.this contract in.

any order we chooga.

How inte payments or early payments change what
you muat pay, Wa based the Financa Charga, Tota: of
Payrrenty, and lolat Sale Price shown on the front an
the assumption that you wil make every payment on,
the day il is due, Your"Finance Chatge, Toul of
Payments, and Tatat Sole Price will bo mora il you pay
Inte end foss # you pay early. Changes may take the
form of a largot of sfiaiior final payesenl of, at our
option, more ar lewer payments of the same amount as.
your scheduiod paymen| with a smailer find payment.
We wil send you a notica taling you about hase
chungas befgre tha finat schadulnd payment is dua.

d@ -You Inay prepay. You may prepay ail or part of the
uopaid part of the Ameunt Fingaged at any time
vathout penalty if you do sa, you mus! pay the aarnod
and unpaid part of the Finance Charge and oll cther
amounls duo up ta the gate of your payment,

®. Your right to tolinanes a baiicon payment. A bat

toon payment is @ echaduled paymant thal is moro thon

reich a3 large as the overage of your euriier scheduisd
payments. i you ere buying te vehicle primatity tor
personal, family or housshold use, you have the right
fo relinince the batoon payment when due without
ponaity, The lanns af the refinancing wel ba no loss
faverabla fo you than the terms of this contract. This
Provision doas not apply Hf we adjusted your payment
schodule la-yoie seasonal ar inegylar income,

 

2

YOUR OTHER PROMISESTOUS
a. It the wehicle Is damaged, destroyed,.ar mlasing.

You agrad 0 pay us afl you awa undor thls conacl -

evan if the vehicle is damaged, daglroyed, or missing.
b. Uslng the venice. You agme not Io remove He vaht
cle irom ihe U.S. or Cacada, of to self, rent, lease, or

vansler any interost in te yeti¢ia or tus contac! -

without our wiitten permission. You agres not la axnasa
tha vehicla lo misusn, seizure, confiscation, or
involuntary tenstor (fawe pay any repalt bias, stomige:
bits, taxes, fines, of chaigod on the wahiels, you ayea
to repay the amounl whan we ask for it.
c. Security interest, *
You give us a security Interest in:
+ The vehicle and sii parts or goads put on it:
» Al money ar goods recelvd (proceeds). for tha,
wohinla:
+ Al losutanca, maintanance, service, or other
eentacts wa finance tor you; and
* All procoads [rom Insurance, maintenance, ser-
yicg, or other contacts wo finance far you. This
includes any refunds of promiwna or chargns front
the contracts. : .
This secures payment of all you owe on this canuac.
falco secures your other agresmanis in thés cantinct,
You will mako sure the title shows our Bocurity interest
(ion) 24 tha venith. You will not allow any Gther security
intorast lo be placed on the tite without our witen
pormission,
d. Insurance you must hove on the vehicie.
‘You agree to hive physical damage insuranea cover-
ing logs of of darnaga to the yohicls lor the leem of thig
conintet, The insurance must caver out infereg| in the
vahicle. I you dd not have this insurance, wa may, two
choase, buy physical damage inguranco. 4 we decide
to buy physleal damago insurance, wo may althor buy
indurance that covers your interest and our interest In
ihe vehicle, or buy insurance that cavers only our
interesl. il wo buy gilher type Gt insurance, we well fall
you which type and tha chargo you must pay. Thea
charge wil be ihe premium of the insurance and 4
finance charge computed al the Annual Porceniaga,
alg stiwn on the front of this eonvact. Hl the vehicle bs"
lost of damagad, you agra that wa may use any
Ingweance setlemont to reduce whal you owg. of ropair
the vohicta.
g. Whor hoppers to returned Insurance, mainte-
hance, service, or other contract charges. it wa gat
a tphund of insurance, mainionance, service, or other

contact charges, you agree that we may subtract the «

tetund fram whal you owe,

Doc: 34

you pay date, wo may atso take the steps desorbed
bolow.

_& You may have to pay all you owe at once. I-you

break-your promisas (detaul), we may demand that

you PRY af you owe on this contact al once. Dalault

meats:

* You de iol pay any payment on Smo;

* You give folso, incomplate, or misieading Infare
mation on a credit appication,

You slarl a preceeding in. bankrupicy or one it

'., > glarted agatist you or your proporty; or
"You break any agreements in ihis contracl
‘Tho amount you wii owe will be the unpaid part of tha
Asnuunt Financed plus the farned and unpaid part of
the Finetce Charge, any tate chatgoa; and ony
amounts avo because you defauitad.

c. You may have to pay collection costa, If vie hin an
atomey whe is not our saiariad employee to collect,
whal you owe, you Wil pay Iho atlosndy's toe and court
gosts tho lov permits. The maxinrint atlortey's tos

. You WH pay iil be 155% of the afsound you owe, undess.
8 count awards an add#ionaf amount,

dé. We may take the vehicle from you. tf you default, we
may take (rapogsesa} the vebicte from you if we do sa
Pancefully and # the law alive It. if your vehicla hag.
un glectrenic tracking dawica, you agres that we may
usb tha devies ty find to vohidle. lf we take tha
vonicle, any accessores, oquipmant, and raplace-
Mont paris wil stay with ihe vehiclé, #f any porgangl |
toms are in the votticle, we tay store them for you at
your axpansa. I you da not ask lor hase Hams back,
we may copose of thom ps the jaw offows, ©

@. ‘How you can get the veblcla back tf we taka IL if
wo roposscns thé vehicia, you may pay to gol it back
(redeem), Wo will tel you how much lo pey lr redeam,

* Your right lo redeem ends witer wO self lho vaticia,

ft. We will see the vollete If you co not get tt beck If

you de not cedeam, we will aod tha voblele, We wit
sand you a writen pote of sala before geting the
‘vehicle.

We ill apety the monay from tha sale, fess alinwed
fxpensod, to the emounl you owe, Allowed expenses

_ 8 expenses we poy as a dinact sult of taking tha

wohlela, holding kt, proparieg ¢ for sale, and solling it,
Attorney leas and cour cosis, # the daw pormits, ara
alse allowed axpunsas, It any monsy is loft (ups),

“wa will pay il to you ualuss the kaw requires us £0 pay

it la someone else. It money from the sale is nal
sndygh lo pay Ine davaynt you gwd, you must pay Ho
fastic us unless tha law provides otherw[so.#f you do
not pay this antourt who we disk, we may charge you
ineres! 10 8 rate not -oxceading ihn highesl awit rate
un! you pay,

g. What wa may do abou! ‘epilonal insureaca,

_ maintenance, bervice, or aiter contracts. This ”
‘contact May contin charges for optional interance,
maintenance, sorvice, or othe: contracts. HH wo
dotiand that you pay all you swe at onco of we
repossess the vehicle, we may claim benelis under

. these contracts and cancel tham (6 obtain relunda of
unpamed changes to reduca what you owe or repalr

. the vehicle. If (ho vehicto is a totat loss because il 1s *
sanfiscated, damaged. or stolen, wo may. dain

“RONORs under Thogd contracts and caneel them ti
Shlain rotunde of unearned chargas to Foduco what
you owe,

 

. 4 WARRANTIES SELLER TISCLAIMS

Ucless the Seller makes a written: warranty, or enters
Into a servico contract within G0 days trom the date of
thia contract, the Seller makes no warrsnttos, axprece
or mpiled, on the yonlele, and there will ba 60 Leplied

. warrarilles gt merchantabikty or of thness for a

parileuier purpose.
This provision does not allect any warrantias covanng the
vahicle that the vehicle manufacturer may provide,

 

one

Used Car Buyers Guide. Tha Information you see onthe |
window farm for this vebicle ie part of this contract. —
Information on the window form qventidos eny corirary..
Provisiona in the contract of xale,

Spanish Translation: Guls para compradoras ae
vehiculaa ueados. La infermacién qua ve en of.
formulsria de la. vontaniia para cate yehisulo forma

“parte det prasente contrato, La Informactin del

formularto de ia veotantila deja ala efecto fade
disposiclin en contrarto contanida en of contralto da
venta,

 

2

IF YOU PAY LATE OF BAEAK YOUR OTHER PROMISES
a. You may ows late charges. You will pay a tate charges

on eech late payment.as shown on tha Iront ”

Accoplante of 2 jate paynont does dot excuse your
fale payment or mean Ihat you may keep making fale-
payments.

6

SERVICING ANO COLLECTION CONTACTS

Your agron that we may try to confact you in writing, by o- ”

jnail, OF USING preracordedartiicial voice messages, toxt
messages, and automatic telephana dialing systems, a6
the tae alewd. You alsg agroa.thal we may by to contact
you In thes and other ways ot any adorass or tolaphone
Rumiber you provide us, avon fl the telephone number is a
ai phona number or the contact roguits ino charge to you.

 

7

APPLICABLE LAW
Foderal law and the law of tha atata ol our addrags shown
‘96 the front of iia contract apply te this contract

NOTICES ANY HOLDEA OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALi CLAIMS AND DEFENSES WHICH
THE DESTOH COULD ASSERT AGAINST THE SELLER OF GOODS OR SEAVICES OBTAINED PUASUANT HERETO OF
WITH THE PROCEEDS HEHEOF. RECOVERY HEREUNDER SY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAIO BY
THE GEBTOR HEREUNDER,
‘Tha preceding NOTICE applies enly to gous or services abtainad primarily for porsorial, terhily, or housahold usa. in of other cages,
Buyer vill nal assert agains? any suhsnquem holder oF assignee of thia corttach tty aaa or dofonses the Buyer (denise) my have
againal the Soller, ny agalaet iho manulachires of the vohicia oF oquipment obtained undor this contract.

Form No. SSK ET

Filed: 03/03/20

Page: 7 of 10

EXHIBIT “

pace) OF 2. PA

 

 
 

Case: 19-14172 Doc: 34 Filed: 03/03/20 Page: 8 of 10

OKLAHOMA TAX COMMISSION

 

LIEN HOLDERS RELEASE FORMS

VIN: IN4AL3APOFN303404 VEHYR: 2015 MAKE: NISS ". MODEL: A2s BODY:
AGNT #5 LIEN DATE: 12/31/2016

LIEN DEBTOR: MADDEN EMILY

MADDEN EMILY
1723 ANTHONY AVE 7
_ PURCELL OK 73680-1768 -

LIEN HOLDER: CAPITAL ONE AUTOS

' CAPITAL ONE AUTO FINANCE
PO BOX 660068
. SACRAMENTO CA 95866-0068

  
  

TO: OKLAHOMA TAX COMMISSION
MOTOR VEHICLE DIVISION
P.O. BOX 269061
OKLAHOMA CITY OK 73126

TO WHOM IT MAY CONCERN: WE HAVE RELEASED OUR SECURITY INTEREST IN THE MOTOR VEHICLE
DESCRIBED-ABOVE, EFFECTIVE ON THE DATE WHICH APPEARS. BY MY SIGNATURE. PLEASE REVISE YOUR
RECORDS TO REFLECT THIS RELEASE, ; s
SIGNATURE OF REPRESENTATIVE OF SECURED-PARTY

x ; DATE

LENDER: TO ENSURE PROPER PROCESSING OF YOUR COMPLETED LIEN RELEASE,
. PLEASE NOTE THE FOLLOWING. m

DO NOT ALTER THIS DOCUMENT
. NOSTAPLES
NO TAPE
NO FOREIGN FIXTURES OR ATTACHMENTS

NO WRITING OR MARKING.
(OTHER THAN SIGNATURE AND DATE FOR RELEASE)

DO NOT ALTER THE SIZE OF THIS DOCUMENT

EXHIBIT oy "

 

 
Case: 19-14172 Doc: 34 _ Filed: 03/03/20

Label Matrix for local noticing
1087-5

Case 19-15176

Western District of Oklahoma
Oklahoma City

Mon Mar 2 13:20:57 CST 2020

Synchrony Bank

c/o PRA Receivables Management, LEC
PO Box 41021

Norfolk, VA 23541-1021

Bank of America
P. 0, Box 851001
Dallas TX 75285-1003

Berman & Rabin P.A.
P, G. Box 24327
Overland Park KS 66283-4327

Capital One Spark Business
Payment Processing

P, 0, Box 71083

Charlotte NC 28272-1083

Commerce Bank
F. 0. Box 410857
Kansas City MO 64141-0857

East Point

c/o Amy Hall

1738 Elmwood Ave.
Suite 104

Buffalo NY 14207-2465

Global Credit & Collection Corp.
4939 N. Elston Ave.
Chicago Ii 60630-2534

Midland Credit Management LLC
P. 0. Box 30103)
Los Angeles CA 90030-1030

DRA Receivables Management, LLC
20 Box 41021
Norfolk, VA 23542-1021

Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601-4303

USEC Western District of Oklahoma
215 Dean A, McGee
Oklahoma City, OK 73102-3426

Barclays Bank of Delaware
P, 0. Box 130
Clifton Heights PA 19018-0130

Capital One

Attn: Payment Processing
P. 6, Box 71083

Charlotte NC 28272-1083

Cavalry SPY 1, LiC
500 Summit Lake Drive
Suite 400

Valhalla Ny 10595-2321

Discover
P. 0. Box 3025
Rew Albany OH 43054-3025

(p) US BANK
PO BOX 5228
CINCINNATI OH 45201-5229

Kyle Roberts
3405 Carriage Way
Edmond OR 73013-8048

Nationwide Credit, Ince.
P.O, Box 15481
Des Moines IA 50306

(p] PORTFOLIO RECOVERY ASSOCIATES LEC
PO BOX 41067
NORFOLK VA 23541-1067

Page: 9 of 10

BMW Bank of North America, c/o AIS Portfolio
4515 WN Santa Fe Ave, Dept. APS
Oklahoma City, OK 73118-7901

{p} BM FINANCIAL SERVICES
CUSTOMER SERVICE CENTER
BO BOX 3608

DUBLIN OH 43616-0306

Berman & Rabin P.A.
15280 Metcalf Ave,
Overland Park KS 66223-2811

Capital One Spark Business
Attn: General Correspondence
P.O, Box 39285

Salt Lake City UT 84130-0285

Cawley & Bergmann, LLC
550 Broad Street, Suite 1001
Newark Nd 07102-4542

ERC
P.O. Box 57610
Jacksonville FL 32241-7610

Farmars Federal Credit Union
F. 0. Box 36921
Los Angeles CA 90036-0911

Midland Credit Management LLC
3510 Camino De La Reina
San Ddego CA 92108

Navient Solutions

Navient Federal Loan Trust
F, 0. Box 9500

Wilkes Barre PA 19773-9500

Radius Global Solutions
P. 0. Box 390960
Minneapolis MN 55435-0990
Case: 19-14172

Roman Pooztar

National Enterprise Systems
2479 Edison Blyd., Unit A
Twinsburg O08 44087-2476

GHG I LL

6400 Sheridan Br.
Suite 138

Buffalo NY 14221+4842

Wells Fargo Home Loan
P, 0. Box 14547
Bes Moines TA 50306-3547

Tami J Hines

Hall Estili

100 N Broadway Suite 2900
Oklahoma City, OK 73102-8865

Doc: 34 Filed: 03/03/20

San! g

c/o Synchrony Bank

BP. 0. Box 965604
Orlando FL 32896-5004

United States Trustee

United States Trustee

215 Dean A. MeGee Ave., 4th Floor
Oklahoma City, OK 73102-3479

Courtney Roberts
3405 Carriage Way
Edmond, OK 73013-8048

Page: 10 of 10

State Farm Bank
BP, 0, Box 2328
Bloomington TL 61702-2328

Wells Fargo Bank WA,

MAC F8235-040

P, 0. Box 5129

Sioux Falls SD 57147-5129

Ginger D. Goddard
224 Weat Gray Street, Suite 202
Norman, OX 73069-7114

The preferred mailing address (p} above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed. R.Bank.P, 2002 (g) (4).

BMW Financial
P, 0. Box 3608
Dublin OH 43016

{d)U.S, Bank, WA.
P.O, Box 3427
Oskhosh, WI 4903

Elan Financial Services
P. 0. Box 6353
Fargo ND 58125

Portfolio Recovery Associates LLC
P. 0. Box 12914
Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate {d) address.

({djAtlas Acquisitions LEC
254 Union St.
Hackensack, NJ (7603-4303

{d)Farmers Federal Credit Union
P. 0, Box 36911
Los Angeles CA 90036-0911

End of Label Matrix

Mailable recipients 35
Bypassed recipients 2
Total 41
